Exhibit 10.2

 

LOGO [g50734ex10_1pg01.jpg]   

Roxana K. Chamouille

Direct: (949) 223-7224

roxana.chamouille@bryancave.com

 

March 13, 2009

 

VIA E-MAIL

 

Mr. Richard S. Robinson and

Mr. Michael D. Grubbs

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach, California 92660

 

Re:   That certain Revolving Line of Credit Loan (Borrowing Base) in an amount
not to exceed $30,000,000 (“Loan”) by CALIFORNIA BANK & TRUST, a California
banking corporation (“Lender”), to WILLIAM LYON HOMES, INC., a California
corporation (“Borrower”)

 

Dear Messrs. Robinson and Grubbs:

 

As you know, this firm represents Lender in connection with the Loan. The Loan
is being administered pursuant to the terms of that certain Amended and Restated
Revolving Line of Credit Loan Agreement (Borrowing Base Loan) dated as of
September 16, 2004, by and between Borrower and Lender (as the same has been and
may be further amended from time to time, “Loan Agreement”). The Loan is
evidenced by that certain Eighth Amended and Restated Construction Loan
Promissory Note (Construction Revolving Line of Credit) dated as of
September 17, 2008, given by Borrower to Lender (as the same has been and may be
further amended from time to time, “Current Note”). All present and future
agreements evidencing and/or relating to the Loan collectively shall be referred
to herein as the “Loan Documents.” Unless otherwise specified herein, all
capitalized terms shall have such meanings as provided in the Loan Agreement.

 

Borrower and Lender have agreed to the following modifications to the Loan
Documents from and after the date hereof:

 

A. Decrease in the Maximum Commitment Amount and Maximum Loan Amount. From and
after the date hereof, the maximum amount of the Loan and the maximum
“Commitment Amount” (as defined in the Loan Agreement) are hereby decreased from
the current amount of Thirty Million Dollars ($30,000,000.00) to Twenty Million
Dollars ($20,000,000.00) (“New Commitment Amount”). All references in the Loan
Documents to the maximum amount of the Loan and maximum Commitment Amount shall
be revised to refer to the New Commitment Amount set forth herein.

 

Bryan Cave LLP

3161 Michelson Drive

Suite 1500

Irvine, CA 92612-4414

Tel (949) 223-7000

Fax (949) 223-7100

www.bryancave.com

 

Bryan Cave Offices

Atlanta

Charlotte

Chicago

Dallas

Hamburg

Hong Kong

Irvine

Jefferson City

Kansas City

London

Los Angeles

Milan

New York

Paris

Phoenix

San Francisco

Shanghai

St. Louis

Washington, DC

 

Bryan Cave International Trade

A TRADE CONSULTING SUBSIDIARY

OF NON-LAWYER PROFESSIONALS

 

www.bryancavetrade.com

Bangkok

Beijing

Jakarta

Kuala Lumpur

Manila

Shanghai

Singapore

Tokyo

 

Bryan Cave Strategies

A GOVERNMENT RELATIONS AND

POLITICAL AFFAIRS SUBSIDIARY

 

www.bryancavestrategies.com

Washington, DC

St. Louis



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs   Bryan Cave LLP March 13,
2009   Page 2  

 

B. Amendment to Definition of Commitment Amount. The definition of “Commitment
Amount” set forth in the Loan Agreement shall be replaced with the following:

“Commitment Amount” means (a) during the Initial Line Term, the sum of Twenty
Million Dollars ($20,000,000.00), and (b) during the Reduction Period, beginning
upon the last day of the first Calendar Quarter following the Initial Line
Maturity Date, and on or prior to the last day of each Calendar Quartet
thereafter during the Reduction Period, the Commitment Amount shall be reduced
in the minimum amount of Five Million Dollars ($5,000,000.00) (each, “Reduced
Commitment Amount”):

 

Date

  

Reduced Commitment Amount

Initial Line Maturity Date    $20,000,000.00 First Calendar Quarter   
$15,000,000.00 Second Calendar Quarter    $10,000,000.00 Third Calendar Quarter
   $5,000,000.00 Fourth Calendar Quarter    $0.00

C. Decrease in the Amount of the Current Note. As a result of the decrease in
the amount of the Loan and the maximum Commitment Amount, the face amount of the
Current Note shall be decreased from the current amount of Thirty Million
Dollars ($30,000,000.00) to the New Commitment Amount of Twenty Million Dollars
($20,000,000.00) (“New Note Amount”). All references in the Loan Documents to
the face amount of the Current Note shall be revised to refer to the New Note
Amount set forth herein.

D. Modification of the Current Note. From and after the date hereof, the Current
Note shall be modified to evidence the decrease in the amount of the Loan and
the maximum Commitment Amount as described herein (the Current Note, as amended
herein, shall be referred to as the “Note”).

Except as may otherwise specifically be provided herein, the Loan Documents are
in full force and effect and shall be enforceable in accordance with their terms
and provisions. Furthermore, by its execution and delivery of this letter
agreement, Borrower hereby reaffirms all of the terms, conditions, obligations,
responsibilities, indemnities and duties imposed on Borrower under the Loan
Documents (“Obligations”), without qualification or condition, and said
Obligations shall continue to be the primary responsibility and liability of
Borrower. Borrower’s failure to comply with the terms and conditions of this
letter agreement shall constitute an Event of Default under the Loan Agreement.



--------------------------------------------------------------------------------

Messrs Richard S. Robinson and Michael D. Grubbs   Bryan Cave LLP March 13, 2009
  Page 3  

 

Please execute this letter agreement in the spaces provided below to indicate
Borrower’s agreement to the terms set forth herein. This letter agreement, once
signed by Borrower and Lender, shall be included as one of the Loan Documents
evidencing and/or relating to the Loan.

Please feel free to contact me with any questions.

 

Very truly yours,

/s/ Roxana K. Chamouille

Roxana K. Chamouille

For the Firm

[Signatures continued on the following page.]

 



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs   Bryan Cave LLP March 13,
2009   Page 4  

 

ACKNOWLEDGED AND AGREED AS OF

March 20, 2009:

BORROWER:

WILLIAM LYON HOMES, INC.,

a California corporation

By:

 

/s/ Richard S. Robinson

Name:

  Richard S. Robinson

Title:

  Senior Vice President

By:

 

/s/ Michael D. Grubbs

Name:

  Michael D. Grubbs

Title:

  Senior Vice President

LENDER:

CALIFORNIA BANK & TRUST,

a California banking corporation

By:

 

/s/ James A. Lehmkuhl

  James A. Lehmkuhl   VICE PRESIDENT

 